FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10286

               Plaintiff - Appellee,             D.C. No. 1:94-cr-00059-FMTG

  v.
                                                 MEMORANDUM *
MARVIN G. SCHARFF,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Guam
               Frances M. Tydingco-Gatewood, Chief Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Marvin G. Scharff appeals from the district court’s judgment and challenges

the 100-month sentence imposed following his guilty-plea conviction for two

counts of importation of heroin, in violation of 21 U.S.C. § 952. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scharff contends that the district court procedurally erred by failing to

respond to his mitigating arguments and by failing to explain adequately why it

denied his request for a downward variance. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court considered Scharff’s mitigating arguments

and adequately explained the sentence in light of the seriousness of the offense and

other 18 U.S.C. § 3553(a) sentencing factors.

      AFFIRMED.




                                          2                                       12-10286